In the United States Court of Federal Claims
                                             No. 20-1567C
                                       (Filed: December 9, 2020)
                                       NOT FOR PUBLICATION

                                                   )
 DONALD J. TRUMP FOR PRESIDENT,                    )    Keywords: Voluntary Dismissal; RCFC
 INC., et al.,                                     )    41(a); Filing Fee; Refund; RCFC
                                                   )    77.1(c)(1); Court of Federal Claims
                         Plaintiffs,               )    Refund Policy
                                                   )
         v.                                        )
                                                   )
 THE UNITED STATES OF AMERICA,                     )
                                                   )
                         Defendant.                )
                                                   )
                                                   )


                                               ORDER

        On November 30, 2020, the Clerk of Court received a letter dated November 17, 2020
from counsel for Plaintiffs in which he requested a refund of the filing fee that Plaintiffs paid in
this case. The Clerk is of the view that she lacks the authority to authorize the refund under the
court’s Electronic Filing Fee Refund Policy (Nov. 6, 2015), which is available on the court’s
website at https://www.uscfc.uscourts.gov/electronic-filing. She has therefore referred the matter
to the Court for its consideration.

        In light of the referral, the Clerk is directed to docket Plaintiffs’ letter as a motion for
refund, filed under seal. For the reasons that follow, Plaintiffs’ motion for refund is DENIED.

                                            DISCUSSION

        On November 10, 2020, the Plaintiffs, Donald Trump for President, Inc, et al., filed a
complaint with the United States Court of Federal Claims which named as defendants Jocelyn
Benson (in her official capacity as Michigan Secretary of State), as well as several state and
county entities. Complaint, ECF No. 1. Although the complaint was filed with this court, it was
captioned as though it were filed in the United States District Court for the Western District of
Michigan. Id. In the complaint, Plaintiffs alleged the commission of violations of the United
States Constitution, the Michigan Constitution, and Michigan law, in Wayne County, Michigan
during the recent Presidential election. The complaint alleged that this Court had jurisdiction
over their claims under 28 U.S.C. §§ 1331 and 1343.

        Given that this Court clearly lacked jurisdiction over the claims in the complaint, and
Plaintiffs’ apparent error in filing the complaint here rather than in the United States District
Court for Western District of Michigan, on November 12, 2020, the Court ordered the Clerk to
transfer the case to the district court in accordance with 28 U.S.C. § 1631. ECF No. 4. Only
moments after the Court issued the transfer order, Plaintiffs filed a motion to “withdraw” their
complaint. ECF No. 5. In their motion, Plaintiffs advised the Court that they had filed the same
complaint in the Western District of Michigan (No. 20-01083), and that “an electronic error in
the PACER electronic filing system” had caused the complaint to “also” be filed with this court.
Id.

       Because Plaintiffs had already filed the same complaint in the transferee court, the Court
vacated its transfer order. ECF No. 6. In addition, because this court’s rules do not provide for
the “withdrawal” of complaints, the Court instead treated the motion as one for voluntary
dismissal, and ordered the case dismissed in accordance with Rule 41(a) of the Rules of the
Court of Federal Claims (“RCFC”). Id.

         The next week, on November 17, 2020, Plaintiffs sent a letter to the Clerk requesting a
refund of the $400 filing fee that they paid when they filed their complaint in this court. In the
letter, Plaintiffs advise the Clerk that they filed a complaint in the Western District of Michigan
captioned Donald J. Trump for President, Inc. v. Jocelyn Benson, No. 20-01083. They again
represent, as they did in their motion to withdraw, that “[a]s a result of an electronic error in the
PACER electronic filing system this matter was also filed in the U.S. Court of Federal Claims.”
As in that motion, Plaintiffs also state without further explanation that “this filing error in the
electronic filing system is not uncommon.”

        The Clerk, as noted, has determined that she lacks the authority to refund the filing fee
Plaintiffs paid. The Court agrees.

         Pursuant to 28 U.S.C. § 1926(a), court fees charged by the Court of Federal Claims are
prescribed by the Judicial Conference of the United States. RCFC 77.1(c)(1). It “has generally
prohibited the refund of filing fees.” Electronic Filing Fee Refund Policy (“CFC Refund Policy”)
at 1 (citing JCUS-MAR 49). In March 2005, however, the Judicial Conference issued guidance
that endorsed “limited refund authority by the courts.” Guide to Judiciary Policy, Vol. 4, §
650.20. It did so in recognition of “the increased likelihood of inadvertent, erroneous, or
duplicate payments made by parties using the Case Management/Electronic Case Files
(CM/ECF) system.” CFC Refund Policy. The Conference advised that the determination of
“appropriate policies and procedures for refunding erroneously applied filing fee payments”
would be “left to the sound discretion of each court.” Id.

        The Court of Federal Claims issued its current policy governing the refund of filing fees
on November 6, 2015. That policy authorizes the Clerk (or her designee) “to refund all fees
erroneously paid through the Pay.gov electronic filing fee tool in CM/ECF when” 1) it is
“discovered by the court or clerk’s office that a fee has been paid erroneously;” or 2) “an
attorney files a request for refund and it can be determined by the clerk or her designee that the
fee has been erroneously paid.” Id. To secure a refund under the policy, counsel for the plaintiff
must submit a written application in the form of a letter along with supporting documentation.
Counsel may either file the letter and supporting documentation under seal in CM/ECF or instead
submit it by mail to the Clerk. The court’s refund policy further provides that, “[u]pon


                                                  2
verification of the erroneous payment, the clerk’s office will process the refund to the same
credit card used to make the erroneous payment and will make a record of the refund on the
docket.” Id. at 2.

        The Clerk has reasonably concluded that the representations made in counsel’s letter do
not establish that there was an “erroneous payment” that the Clerk is authorized to refund to the
Plaintiffs under the CFC Refund Policy. The Clerk interprets its refund authority narrowly, to
extend only to circumstances in which the allegedly erroneous payment was caused by an error
that arises out of the operation of the electronic payment system. The most common example of
such an error occurs when an attorney filing a complaint through the CM/ECF system clicks the
“back” button on her browser during the transaction (or otherwise inadvertently causes her
payment method to be charged multiple times for a single transaction). Plaintiffs do not allege a
similar error led to the payment for which they now seek a refund.

        To the contrary, Plaintiffs appear to allege that some electronic glitch caused their
complaint to “also” be filed in this Court. But this Court’s docket and that of the district court in
the Western District of Michigan reveal that Plaintiffs filed their complaint in this court the day
before they filed their complaint in the district court. To file their complaint here, Plaintiffs’
counsel (or a member of his staff) had to first make a deliberate decision to access this court’s
CM/ECF system. Then he had to plug in information reflecting that he was registered to file
electronically with this court. He further had to authorize a credit card payment to the Clerk of
the Court of Federal Claims and confirm that he wished to make the payment. He then received
an email confirmation that the payment had been made to the Court of Federal Claims. And all of
this occurred the day before the Plaintiffs filed their complaint with the Western District of
Michigan. The payment to this Court is therefore not related in any way to their use of the
Western District’s electronic filing system.

        For whatever reason (and no good one is apparent to the Court), Plaintiffs have chosen
not to be candid about what led them to file their complaint initially in this Court. But so far as
the Court can tell, there was no “electronic error” involved. Rather, it was human error.
Plaintiffs’ counsel or a member of his staff mistakenly filed the complaint with this court rather
than with the Western District of Michigan. Errors of this sort are not the kind that the Clerk can
remedy under the CFC Refund Policy.

        Ironically, this Court has the authority to direct that the filing fee be refunded in
circumstances when an inadvertent error of this sort is made. See Rodgers v. Pennsylvania State
Police, No. 20-1574 (November 13, 2020) (directing refund of filing fee when plaintiff
inadvertently filed with the Court of Federal Claims a civil rights complaint whose caption
indicated that it was intended for the United States District Court for the Middle District of
Pennsylvania). But Plaintiffs have not requested a refund on the basis of human error. Instead,
they have sought to shift blame to some unspecified but allegedly “not uncommon error” in the
electronic filing system. The Court is not inclined to direct a refund of the filing fee where, as
here, Plaintiffs’ counsel is either incapable of clearly articulating why the Court should do so, or
worse, deliberately being less than straightforward with the Court.




                                                  3
                                        CONCLUSION

       Based on the foregoing, the Clerk is directed to enter Plaintiffs’ November 17, 2020 letter
and supporting documentation on the docket as a motion for refund, filed under seal. Plaintiffs’
motion for refund is DENIED.



       IT IS SO ORDERED.




                                                    s/ Elaine D. Kaplan
                                                    ELAINE D. KAPLAN
                                                    Judge




                                                4